Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered June 12, 2003, convicting defendant, after a jury trial, of attempted robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years and 7 years, respectively, unanimously affirmed.
Defendant’s claim of error in connection with the exercise of peremptory challenges during jury selection is unpreserved (People v Mancuso, 22 NY2d 679 [1968], cert denied sub nom. Morganti v New York, 393 US 946 [1968]), and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal (see People v Levy, 194 AD2d 319 [1993], appeal dismissed 82 NY2d 890 [1993]). Concur— Mazzarelli, J.E, Saxe, Ellerin, Williams and Sweeny, JJ.